DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 9/19/22, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Terminal Disclaimer
The terminal disclaimer filed on 9/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,992,976 and 11,128,683 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The nonstatutory double patenting rejection has been withdrawn in view of the Terminal Disclaimer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 10, 13, 15, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi (2009/0100147).

As per claim 1, Igarashi teaches a method of transmitting information in a communication system, comprising: 
generating media resource identification (MRI) information including transmission delivery type information, content location information and content schedule information [paragraph 0457], wherein the transmission delivery type information indicates at least one of a unicast delivery scheme of media content and a broadcast delivery scheme of media content; 
transmitting, to a receiving entity, the MRI information [paragraphs 0462-0463]; 
updating the MRI information based on a determination to change the transmission delivery type information according to a current service status during a media streaming; and transmitting, to a receiving entity, the updated MRI information [paragraph 0612-0616].

As per claim 4, Igarashi teaches the method of claim 1, wherein updating the MRI information comprises: when the transmission delivery type information needs to be changed based on the current service status, updating the transmission delivery type information in the MRI information, and wherein the updated MRI information includes an updated transmission delivery type information indicating the changed transmission delivery type, and an updated content schedule information about schedule time corresponding to the changed transmission delivery type [paragraphs 0147-0149].

As per claim 6, Igarashi teaches a method of receiving information in a communication system, comprising: receiving, from a transmitting entity, media resource identification (MRI) information; 
acquiring transmission delivery type information, content location information, and content schedule information included in MRI information [paragraphs 0457-0458], 
wherein the transmission delivery type information indicates at least one of a unicast delivery scheme and a broadcast delivery scheme [paragraphs 0462-0463]; and 
receiving, from the transmitting entity, an updated MRI information,
wherein the updated MRI information is generated based on a current service status during a media streaming [paragraphs 0612-0616].

As per claim 20, Igarashi teaches the method of claim 6, wherein, based on the transmission delivery type information is changed based on the current service status, the updated MRI information includes an updated transmission delivery type information indicating the changed transmission delivery type, and an updated content schedule information about schedule time corresponding to the changed transmission delivery type [paragraphs 0147-0149].

Claims 10, 13, 15 and 23 have similar limitations as to the rejected claims above therefore, they are being rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 8, 9, 12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (2009/0100147) as applied to claims 1, 6, 10 and 15 above and further in view of Song et al. (2009/0158330).
As per claim 3, Igarashi teaches the limitations of claim 1 as above but fails to explicitly teach, however, Song et al. in the same field of endeavor teaches the method of claim 1, wherein the MRI information further includes version information of the MRI information [see Song et al., paragraph 0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Igarashi with Song et al. in order to efficiently search for and obtain an IPTV service and to quickly and correctly update IPTV service information, thereby enabling efficient management of IPTV service information.

As per claim 5, Igarashi-Song teaches the method of claim 1, wherein the MRI information is composed as a table combining the transmission delivery type information, the content location information, and the content schedule information [see Song et al., paragraph 0146].

Claims 8, 9, 12, 14, 17 and 18 have similar limitations as to claims 3 and 5 above therefore they are being rejected under the same rationale.

Claim(s) 19, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (2009/0100147) as applied to claims 1, 6, 10 and 15 above and further in view of Matsunaga (2012/0096495).
As per claim 19, Igarashi teaches the limitations of claim 1 as above but fails to explicitly teach, however, Matsunaga in the same field of endeavor teaches the method of claim 1, wherein the MRI information is composed as a table combining an electronic service guide (ESG), moving picture experts group (MPEG)-composition information (CI), the transmission delivery type information, the content location information, and the content schedule information [see Matsunaga, paragraph 0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Igarashi with Matsunaga in order to increase the possibility that a missing portion of a content in broadcast-type download broadcasting can be complemented.

Claims 21, 22 and 24 have similar limitations as to claim 19 above therefore they are being rejected under the same rationale.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571)272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444